EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Stephanie L. Carusillo on 7/14/2022.
In claims: Please replace claims 3, 11, 17 with amended claims 3, 11, 17 below:



















3. (Currently Amended) The computer-implemented method of claim 1, further comprising: responsive to encountering aStructure Query Language (SQL) error on either the source database server or the target database server, sending, by the one or more processors, a communication to either the source database server or the target

11. (Currently Amended) The computer-implemented method of claim 9, further comprising: responsive to encountering aStructure Query Language (SQL) error on either the source database server or the target database server, sending, by the one or more processors, a communication to either the source database server or the target

17. (Currently Amended) The computer-implemented method of claim 15, further comprising: responsive to encountering aStructure Query Language (SQL) error on either the source database server or the target database server, sending, by the one or more processors, a communication to either the source database server or the target.





Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of the record such as Colrain teaches the server increments a commit sequence if any set of calls from the client in that session successfully committed any work. The logical transaction id including the commit number is shared with the client when the return code for the call is returned to the client. The commit sequence is used to maintain the ordering on the session. Updating a sequence in a consistent manner allows a server to validate that the client and the server synchronized (paragraph 63).  Dias teaches drivers 116A-N synchronize the sending of workload units that they send to test database server 118 so that the differences in time between the test database server's receipt of those workload units corresponds to the differences in time between the production database server's previous receipt of those same workload units during the recording interval (paragraph 27).  However, none of the prior arts of the record teaches wherein:
responsive to a batch job being ready to be executed on a source database server in an active-active environment, sending, by one or more processors, a first communication, between the source database server and a target database server, with a synchronization start point of when to start executing the batch job on both the source database server and the target database server; executing, by the one or more processors, the batch job on both the source database server and the target database server beginning at the synchronization start point; responsive to either the source database server or the target database server encountering a commit statement for a unit of the batch job, suspending, by the one or more processors, either the source database server or the target database server that encountered the commit statement; sending, by the one or more processors, a second communication, between the source database server and the target database server, to ask if either the source database server or the target database server that did not encounter the commit statement is ready to complete the commit statement; and responsive to either the source database server or the target database server confirming that either the source database server or the target database server is ready to complete the commit statement, completing, by the one or more processors, the commit statement on both the source database server and the target database server (in claims 1, 21, 23); and
responsive to a batch job being ready to be executed on a source database server in an active-active environment, sending, by one or more processors, a first communication, between the source database server and a target database server, with a synchronization start point of Page 6 of 17Docket No. P202002501US01 Application No. 17/110,523 when to start executing the batch job on both the source database server and the target database server; executing, by the one or more processors, the batch job on both the source database server and the target database server beginning at the synchronization start point; performing, by the one or more processors, asynchronously across the source database server and the target database server, a pre-lock function for each update statement and each delete statement in the batch job using a table-scan access method; responsive to either the source database server or the target database server encountering a commit statement for a unit of the batch job, suspending, by the one or more processors, either the source database server or the target database server that encountered the commit statement; sending, by the one or more processors, a second communication, between the source database server and the target database server, to ask if either the source database server or the target database server is ready to complete the commit statement; and responsive to either the source database server or the target database server confirming that either the source database server or the target database server is ready to complete the commit statement, completing, by the one or more processors, the commit statement on both the source database server and the target database server (in claims 9, 15).
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169